Title: Conversation with George Hammond, [1–10 July 1794]
From: Hammond, George,Hamilton, Alexander
To: 



[Philadelphia, July 1–10, 1794]

In obedience to your Lordship’s instructions, I endeavoured to ascertain immediately, as far as it was in my power, the probability of this government’s acceding to any propositions that have been or may be made to it by Sweden and Denmark, on the subject of becoming a party to the convention into which those powers have recently entered. For this purpose, I took an early opportunity of having a conversation with Mr. Hamilton; which in order to avoid any suspicion of the real object of my visit, I began upon ordinary topics, but afterward directed with an appearance of indifference, to this convention, which had been already printed in the American newspapers and which I treated as an impotent attempt on the part of Sweden and Denmark to acquire consideration, by a semblance of vigour that, in the event of opposition, they would be incapable of realizing. I then added that one of the American papers had contained an intimation of the probable accession of this country to this system, but I was persuaded that, as such a course would be inconsistent with its true interests, this was but an idle suggestion. Mr. Hamilton in answer with great seriousness and with every demonstration of sincerity, assured me—that my opinion was well founded—that, in the present conjuncture, it was the settled policy of this government in every contingency even in that of an open contest with Great Britain, to avoid entangling itself with European connexions, which could only tend to involve this country in disputes, wherein it might have no possible interest, and commit it in a common cause with allies, from whom in the moment of danger, it could derive no succour. In support of this policy, Mr. Hamilton urged many of the arguments advanced in your Lordship’s dispatch—the dissimilitude between the political views, as well as between the general interests of the United States and those of the two Baltic powers—and the inefficiency of the latter, from their enfeebled conditions, either to protect the navigation of the former in Europe, or to afford it any active assistance, if necessary, in its own territory. Finding Mr. Hamilton thus prepared, it was merely necessary for me to dilate on the points that he only incidentally touched, and generally to confirm his reasoning by my own remarks. I could not discover whether, at the period of our conversation, this government had received, through Mr. Pinckney the Swedish propositions, but, from the readiness and precision of Mr. Hamilton’s observations, I scarcely entertain a doubt that the subject had previously engrossed much of his attention, and that the result of the deliberations of himself and of the other members of the American administration had been such as he stated it to have been.
